IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 99-30543
                                     Summary Calendar



LEROY CONISH; GAIL HONORE CONISH,
individually and on behalf of their
minor child, Honore Conish,
                                                            Plaintiffs-Appellants,

                                             versus

ST. JAMES PARISH; DALE HYMEL, JR.,
Parish President; WATER UTILITY DISTRICT OF
ST. JAMES PARISH; JODY CHENIER; DANNY ST. PIERRE;
GLEN MILLET; LLOYD LEBLANC; THOMAS KLIEBERT;
THOMAS GEORGE; ROLAND PERQUE; WILSON MITCHELL;
ARTHUR MATHERNE, JR.; DAVID LABORDE,

                                                            Defendants-Appellees.
                  __________________________________________
                     Appeal from the United States District Court
                         for the Eastern District of Louisiana
                              USDC No. 97-CV-3890-S
                  __________________________________________
                                    May 23, 2000
Before POLITZ, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

       Leroy Conish, Gail Honore Conish, and Honore Conish, appeal the summary


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
judgment dismissal of their civil rights complaint in which they allege a violation of the
Equal Protection Clause of the fourteenth amendment. The Conishes contend that the

St. James Parish zoning ordinances, as respects the sale of family subdivisions, and the

St. James Parish Planning Commission’s decisions regarding their application for
reclassification of their property from family subdivision to public subdivision, should

be reviewed under a strict scrutiny standard because the provisions and practices of the

zoning code and the Planning Commission amount to a policy of racially segregated

neighborhoods.
       Our review of the record persuades that the zoning ordinances at issue are
facially neutral and do not disparately impact a suspect class in their application.2
Accordingly, the district court properly applied the rational basis standard of review.

The defendants’ summary judgment evidence establishes that the Commission’s
decision to deny the Conishes’ reclassification request was not based on an improper

racial motive. Rather, it was rationally related to legitimate governmental interests,
including the orderly, planned, efficient, and economical development of the Parish, and
the impact of any subdivision development on the Parish’s water lines, drainage and

sewerage systems, fire protection, and street surfacing and traffic matters.3 The

Conishes have produced no evidence to the contrary.
       The judgment appealed is AFFIRMED.



       2
       City of Cleburne, Texas v. Cleburne Living Center, 473 U.S. 432 (1985); Johnson v.
Rodriguez, 110 F.3d 299 (5th Cir. 1997).
       3
        Shelton v. City of College Station, 780 F.2d 475 (5th Cir. 1986).

                                               2